Order
PER CURIAM
Terry Prisendorf appeals from the judgment denying his Rule 29.15 motion after he was convicted of eight counts of first-degree statutory rape, three counts of first-degree statutory sodomy, one count of attempted first-degree statutory sodomy, and two counts of first-degree child molestation. Upon review of the briefs and the *760record, we find no error and affirm the denial of post-conviction relief. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).